Pratt, J.
It may be doubted whether the papers upon which the attachment was granted were sufficient. But, if that question be decided in favor of plaintiff, it appears that the answering affidavits of the defendant meet and answer the case made by the original papers. The person who removed the goods from Hyack to Hew York avers that he acted openly, showing to all inquirers the written instructions under which he acted. It appears that if the goods were removed from the state of Hew York it was but a temporary absence, while they were in transit through the state of Hew Jersey to Hew York for storage and safe-keeping. The circumstances of suspicion upon which the attachment was granted having been explained, it should be vacated. But, as some apparent grounds existed which may well have given rise to alarm to creditors, it must be upon condition that no action be brought upon the undertaking. Upon that condition being complied with, order appealed from reversed, and attachment vacated. Ho costs.